Title: May 9. 1771.
From: Adams, John
To: 


       From Saturday to Wednesday Morning I staid at Braintree, and rode, walked, rambled and roamed. Enjoyed a Serenity and Satisfaction to which I have been 3 Years a Stranger.
       Yet I have had upon my Mind, a puzzling perplexing affair. The Purchase of Elijah Belchers Homestead and two Pastures, has occasioned a Journey to Germantown, where I had not been for three Years, and which Mr. Palmer has made a little Paradise, to treat with Mrs. Palmer about Terms and Conditions, and many Walks about the Land, to see the Condition of the Fences &c. The Fences are in a ruinous Condition and require a large Expence for Repairs.
       Wednesday, after Court I waited on Dr. Gardiner, Secretary Fluker Flucker, Mr. Josa. Quincy Jur. and John Erving Jur. Esqr., and was very politely treated by each of those Gentlemen, each of them very readily agreeing, to take my single Note for the Money, and two of em Fluker and Quincy giving me Assignments of their Mortgages, in Exchange for my Note. A droll Adventure with Mr. Erving. He took my Note and gave me up Elijah Belchers for upwards of £56 Principleand Interest and seemed mightily pleased. In the Evening, upon seeing Mr. Greenleaf, I discovered that Deacon Palmer had never any Thing to do with this Debt, and that it was not in the List which I was to discharge. So that I had given my Note, without Authority, and to my own Prejudice. But, waiting the next Morning on Mr. Erving, and explaining the Facts to him, he very genteelly gave up my Note and took back that of Belcher.
       This Day arrived Hall from London with News of the Committment of the Mayor and Mr. Alderman Oliver to the Tower, by the House of Commons. I read this Morning in the English Papers and the Political Register for April, all the Proceedings against the Printers Thompson and Wheble, and vs. the Mayor and Alderman Wilks, and Oliver. What the Consequence will be, of these Movements, it is not easy to foresee or Conjecture. A Struggle, a Battle, so serious and determined, between two such Bodies as the House and the City, must produce Confusion and Carnage, without the most delicate Management, on both sides, or the most uncommon Concurrence of Accidents.
      